Citation Nr: 1227427	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left knee disability, also claimed as degenerative joint disease (DJD), to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977, and from February 1982 to August 1989.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This issue was previously before the Board in October 2008 and February 2010 at which times it was remanded for additional development.  This matter was most recently before the Board in November 2011 at which time it was determined that there was substantial compliance with the Board's prior remand directives in obtaining an adequate VA examination containing a nexus opinion on both a direct and secondary basis.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Nevertheless, the issue was remanded in order for new evidence to be considered by the agency of original jurisdiction.  In June 2012 the RO issued a supplemental statement of the case considering all evidence of record, and as such there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  For the reasons to be discussed below, however, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a left knee disability incurred during service, or as secondary to a service-connected disability.  
A December 2005 radiographic report of the left knee indicated an impression of minimal patellofemoral degenerative joint disease on the left.  There was a bony protrusion at the upper medial aspect of the medial condyle of the distal femur, with the appearance of a flat exostosis.  It was considered less likely to be secondary to old trauma.  There was also a very small osteophyte of the medial aspect of the articular surface of the medial condyle of the distal femur on the sunrise view, indicating minimal patellofemoral degenerative joint disease.  

In October 2008 the Board remanded the claim to afford the Veteran a VA examination and obtain an opinion in part as to whether any diagnosed knee disability was attributable to service on a direct or secondary basis.  The Veteran had previously been granted service connection for right knee traumatic DJD.  

At a November 2008 VA examination the Veteran was diagnosed as having DJD of the left knee, and the examiner concluded that it was not related to service.  The Veteran reported that he had over 100 jumps during service, and that he served in the infantry.  The Veteran reported that he injured his left knee in 1983 during a motorcycle accident resulting in torn ligaments, which were treated with physical therapy.  He reported that he initially experienced occasional pain; however, in the previous ten years it had worsened.  He reported that he currently experienced almost daily, activity dependant, pain at a level 8 of 10, and lasting for several hours.  He indicated that heating patches and Motrin provided fair relief from pain.  He reported that he had experienced a few episodes of giving way.  He denied limited range of motion; however, he experienced pain.  

On examination, X-rays of the left knee were taken with a comparison to weight bearing on the right knee.  Comparison of the left knee was made to available December 2005 X-rays.  There was mild hypertrophy of the intercondylar eminences of the tibial plateau, possibly representing minimal degenerative change.  The tibiofemoral joint was normal appearing otherwise.  There was demonstrated minimal patellofemoral DJD as evidenced by osteophyte of the articular surface of the medial condyle distal femur deep to the patella.  There was hypertrophic bone of the upper medial margin of the medial condyle distal femur.  It was indicated that this could represent old trauma to the attachment of the medial collateral ligament.  This could also represent osteocartilaginous exostosis.  The knee was otherwise normal appearing.  As such, impression was of mild patellofemoral DJD, and exostosis of the medial condyle distal femur versus old trauma to the attachment of the medial collateral ligament, with the tibiofemoral joint within normal limits.  The examiner opined that on reviewing the claims folder, recent medical literature, and the Veteran's examination and X-ray results, the Veteran had DJD of the left knee.  The examiner opined that the Veteran's left knee DJD was less likely than not related to military service.  He reasoned that there was not evidence that the Veteran sustained any injuries of his left knee in the claims folder, and although he had complained of joint pain he was treated accordingly; that during the nineteen years since service there had been no Anchorage HealthCare or private treatment records for his left knee; and, that the Veteran filed for disability during the time he worked as a heavy equipment operator.  

In November 2009 the Veteran's right ankle traumatic DJD disability was service-connected.  In a January 2010 informal hearing presentation, the representative emphasized the theory of secondary service connection for the Veteran's left knee.  As such, in February 2010 the Board remanded the claim for a VA examination and opinion to address whether it was at least as likely as not that the left knee was related to the service-connected right knee or ankle traumatic DJD, and an opinion as to whether the examiner agreed with the November 2008 examiner's conclusion that the Veteran's left knee DJD was not related to service. 

The Veteran was afforded a VA examination in March 2010 wherein the examiner indicated that the service treatment records showed a 1983 motorcycle accident injury to the right knee.  The examiner indicated that the Veteran reported he thought it was his left knee that had been injured, and that he was likely mistaken.  The examiner indicated service treatment records showed the Veteran had physical therapy for his right knee.  The Veteran reported that he currently experienced greater problems with his left knee than with his right knee.  The Veteran reported that he was no longer able to jog, and found an elliptical trainer was easier on his knees.  The Veteran also went swimming twice a week, which was easier on his lower extremities.  He reported that he was unable to squat or kneel for greater than a few seconds because of discomfort in his knees, particularly the left knee.  He reported that he was unable to sit with his knees completely flexed.  The Veteran reported no problems standing or walking on level surfaces.  He indicated that he experienced a slight amount of puffiness that seemed poorly defined above the left knee, that occurred once or twice a month if he walked more than two miles, but disappeared overnight.  He reported no history of locking of his left knee; however he reported that his left knee tended to give way when walking on uneven surfaces, approximately two or three times a year, and had even caused him to fall in 2009.  He reported that he wore a soft wrap for his knee when he knew that he would be active.  Knee symptoms did not otherwise interfere with activities of daily living, and there were otherwise no specific flare-ups other.  The Veteran reported that he had not had any intercurrent injuries to his knees since separation from service.  The Veteran reported that although he was not treated for his knees by a physician, he used hot and cold packs and took Motrin when he experienced discomfort.  

On examination, the Veteran had a very slight stiff-legged gait when entering the examination room.  The Veteran was able to squat to only 60 degrees of bilateral knee flexion with left anterior knee pain.  Range of motion testing, done repetitively, measured with the goniometer, showed full extension to 0 degrees bilaterally, and 130 degrees flexion bilaterally with pain on the extreme of full flexion only.  There was no change in range of motion with repetition, and there was no pain, fatigability, weakness, lack of endurance or incoordination.  Computer views of the knees were reviewed, and the examiner indicated that neither knee showed any evidence of osteoarthritis, and there was no significant spur formation of any kind.  There was no joint space narrowing.  There was, however, a broad based exostosis (an osteochondroma) arising from the superior medial femoral condyle of the left knee, which was a nonmalignant tumor.  It was not associated with trauma, as it was benign, and there was no history of any injury or any treatment to the left knee as provided by the Veteran.  New X-rays were ordered and reviewed, but showed no change, and degenerative arthritis.  Skyline views of both patellofemoral joints were ordered.  Diagnosis was of a benign osteochondroma, medial femoral condyle of the left knee, unrelated to the military.  

The examiner opined that he had found no evidence of osteoarthritis or DJD of either knee.  He indicated that the Veteran's history reported anterior cruciate ligament sprain of the right knee in the service, and there was no connection that he could determine of the relationship of the Veteran's left knee symptoms to military service, or the right knee.  The exostosis or osteochondroma found in the left knee was unrelated to the military and unrelated to any right knee symptoms.  The examiner indicated that he had reviewed the November 2008 examination and did not agree that there was DJD of the left knee.  He did agree that the left knee problems were not related to military service.  

In October 2011 the Veteran wrote, subsequent to the then most recent supplemental statement of the case denying service connection for a left knee disability, and addressed discrepancies in his history and the March 2010 examination report.  Specifically, the Veteran wrote that he had injured his left knee on multiple occasions while in service, and that at his examination he had indicated that the record was mistaken if it did not reflect the same.  He emphasized that he had participated in over 100 static line parachute jumps, often with combat equipment, in over five years of service with the 75th Ranger Regiment, 3rd Ranger Battalion, and Ranger Training Brigade.  He reported that he participated in over 100 forced marches of distances up to 25 miles with equipment and packs weighing nearly 100 pounds.  He reported that in 1985 he landed on top of his rucksack and severely sprained his left ankle and knee.  He indicated that in 1986 during a night movement in the Honduran jungle he stepped off an embankment and doubled over his left knee with the full weight of his body and nearly 100 pounds of equipment.  He reported that the medic wrapped his knee with an ace bandage and he continued the mission.  He reported that in 1989 while certifying for the Best Ranger Competition he fell off an obstacle on the Darby Queen and injured his left knee.  He reported that it was treated with an ace bandage and duct tape, allowing him to complete the course.  The Veteran emphasized the mentality in the Ranger unit was that Rangers did not frequent sick call, and instead treatment was an ace bandage, ice and Motrin for any "minor" trauma or sprain.  The Veteran indicated that he currently experienced pain in his knee joint, especially with cold weather.  In November 2011 the Board remanded the claim for readjudication considering newly received evidence, and granted service connection for a left ankle disability.

Because the Veteran has been granted service connection for a left ankle disability since his most recent examination, a new VA examination is necessary for an opinion as to whether the current left knee disability is related to the service-connected left ankle traumatic DJD disability.  In addition, since the November 2010 examination, the Veteran has provided specific reports of his in-service injuries to his left knee, which provide a more complete history regarding his left knee and should be considered in formulating a medical opinion.  In addition, because of the discrepancy in VA examiner's opinions as to diagnoses of the left knee the Board would find it helpful if the examiner would provide an opinion as to the nature and etiology of the left knee disability, and indicate whether it is at least as likely as not related to service, or caused or worsened by any service-connected disability.  The Board observes that the Veteran is service connected for disabilities which might be secondarily related, such as a right knee disability, a right ankle disability, and most recently a left ankle disability.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and his reports must be taken into account in formulating the requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and opinion as to the nature and etiology of his left knee disability.  The claims file must be sent to the examiner for review.  All necessary tests should be conducted. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disability is related to or aggravated (i.e., made worse) by the service-connected right knee or ankle traumatic DJD or left ankle disability.

The examiner should also indicate whether any diagnosed left knee disability is at least as likely as not related to the Veteran's service.  In this regard, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  The examiner must provide a rationale.  The examiner is requested to also discuss the Veteran's prior VA examinations.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

